Filed January 21, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01029-CV
                                ____________

                     IN RE WILMA REYNOLDS, Relator



                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170


                  CONTINUING ABATEMENT ORDER

      On November 18, 2013, relator, Wilma Reynolds, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. ' 22.221. Relator asked this
Court to order the Honorable Daniel Sklar, assigned judge of the 300th District
Court, Brazoria County, Texas, to set aside his November 14, 2013 order denying
relator’s motion to proceed to trial and final judgment in the bill of review
proceeding in trial court cause number 48170, styled In the Matter of the Marriage
of Wilma Reynolds and David Reynolds.
      Because the respondent had recused himself from trial court cause number
48170 in the 300th District Court, Brazoria County, Texas, we abated this
mandamus proceeding to permit the newly assigned judge to reconsider the decision
regarding relator’s request for relief. See In re Blevins, No. 12-0636, — S.W.3d —,
2013 WL 5878910 (Tex. Nov. 1, 2013).

      On January 13, 2014, the Honorable C. G. Dibrell, III was assigned to this
case. Judge Dibrell has requested an additional thirty days to reconsider Judge
Sklar’s November 14, 2013 order.

      Therefore, the abatement of this case is continued for a period of thirty days,
at which time Judge Dibrell shall advise the Court of the action taken on relator’s
request in cause number 48170, styled In the Matter of the Marriage of Wilma
Reynolds and David Reynolds. The Court will then consider a motion to reinstate
or dismiss this proceeding, as appropriate.

      It is so ORDERED.

                                       PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                          2